Citation Nr: 1534666	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  04-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to an initial compensable rating for hypertension.  

4.  Entitlement to an total rating prior to April 19, 2010, based on individual unemployability due to coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, a November 2008 rating decision of the Appeals Management Center in Washington D.C., and a March 2012 rating decision of the RO in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in January 2007.  A transcript of the proceeding is of record.  The Veterans Law Judge who presided at the January 2007 hearing is no longer employed by the Board.  As a result, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is also of record.

At the April 2015 hearing the Veteran indicated that he was satisfied with the 60 percent schedular rating assigned for his coronary artery disease but that he is seeking a total rating based on unemployability due to the coronary artery disease during the period of the claim prior to April 19, 2010, when the rating was increased to 100 percent.  The Board notes that since the Veteran's claim for a total rating due to unemployability is based on the coronary artery disease on appeal, the Board has jurisdiction over the total rating claim.  See VAOGCPREC 6-96.  The Board has characterized the heart issue on appeal accordingly.

New evidence, specifically statements and VA treatment records, was associated with the record after the most recent supplemental statement of the case (SSOC).  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The left knee disability is manifested by some limitation of motion; flexion is not limited to less than 55 degrees and extension is not limited to more than 5 degrees; the left knee disability is not manifested by instability, limitation of extension, or locking.

2.  The right knee disability is manifested by some limitation of motion; flexion is not limited to less than 55 degrees and extension is not limited to more than 5 degrees; the right knee disability is not manifested by instability, limitation of extension, or locking.

3.  Prior to May 18, 2009; the Veteran's diastolic pressure was not predominantly 100 or above, even historically, and systolic pressure was not predominantly 160 or above; on and after that date the hypertension has been manifested by diastolic pressure predominantly in the range from 100 to 109 and systolic pressure predominantly below 200.  

4.  The coronary artery disease did not result in unemployability prior to April 19, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2014).  

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257-5261 (2014).  

3.  The criteria for a 10 percent rating, but no higher, for hypertension have been met effective May 18, 2009; prior to May 18, 2009, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

4.  The criteria for a total rating prior to April 19, 2010, based on individual unemployability due to coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the hypertension and coronary artery disease claims, the record reflects that the Veteran was provided all required notice in letters mailed in June 2003 and May 2006, prior to the assignment of initial ratings for the disabilities.  The Veteran was also provided notice of the requirements for showing individual unemployability in letters mailed in January 2009 and January 2011.  Although the record does not include adjudication of the claim for unemployability due solely to the coronary artery disease after the award of a 60 percent rating, the denial of a rating in excess of 60 percent is an implicit denial of a total rating based on unemployability and the February 2011 rating decision considered entitlement to unemployability on the merits even though the Veteran did not meet the percentage requirements at that time.  The record suggests that the Veteran has actual knowledge of what is needed to obtain a total rating based on unemployability due to the coronary artery disease, and the Board finds no prejudice results from considering the issue at this time.  

With regard to the knee claims, the record reflects that the Veteran was provided all required notice in letters mailed in August 2007.  Although complete notice was not provided until after the initial adjudication of the claims, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the knee claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the service treatment and examination records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  The Veteran has been notified of the absence of any reported records, to include any records associated with Social Security Administration (SSA) disability benefits and VA treatment in St. Louis and Palo Alto VA Health Systems.  

The Veteran was provided examinations to determine the nature and severity of the knee disorders, hypertension, and coronary artery disease during the period of the claims.  The records reveal all findings necessary to rate the conditions.  With respect to the knee claims, the Veteran has not alleged that a knee condition has increased significantly in severity since the most recent examination, and the Board finds the examinations are adequate depictions of the knee disabilities when compared to the VA treatment records.  Additionally, the medical evidence of record provides sufficient findings to determine the severity of each disability throughout the periods of the claims.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Knee and Hypertension Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

A.  Knee Disabilities 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September 2004). 

A January 2003 VA examination record reveals the Veteran's history of bilateral knee pain, stiffness, weakness, and fatigability.  He denied swelling, heat, redness, or use of an assistive device.  Examination revealed tenderness but no effusion, erythema, or warmth.  There was no laxity, and range of motion testing revealed motion from 0 to 100 degrees in the right knee and 0 to 110 degrees in the left knee.  There was pain at 110 degrees in the left knee.  X-ray images were normal bilaterally.  The examiner diagnosed bilateral patellofemoral syndrome with mild loss of function due to pain and decreased range of motion.  

July 2003 VA treatment records indicate that there was no joint tenderness or swelling and that the Veteran was independent in ambulation.  

A June 2006 VA examination record reveals the Veteran's history of bilateral knee pain exacerbated by physical activity and relieved by rest.  He was walking unassisted though he reported use of a brace.  He denied recurrent subluxation or dislocation.  He reported that he was unable to walk for longer than five blocks and was unable to take a bath because squatting or sitting aggravated the pain.  He also reported that he was not able to drive for prolonged periods because keeping the knees in flexion resulted in severe pain.  

Examination revealed no evidence of swelling, redness, heat, crepitation, instability, giving way, or locking.  There was a positive apprehension test from compression of the patellofemoral joint bilaterally.  Range of motion testing revealed painful motion from 0 to 120 degrees bilaterally.  There were increased pain, fatigue, weakness, and lack of endurance after repetition but no decrease in range of motion.  Lachman's and McMurray's tests were negative, and there was no instability, subluxation, or dislocation.  The medial and lateral collateral ligaments were intact, and the patella was tracking in the midline.  

A July 2006 statement from the Veteran asserts that he was unable to flex his knees to 120 degrees and that his knee disabilities were associated with pain, swelling, and locking.  

An August 2006 VA treatment record reveals the Veteran's history that he exercised by walking three to four miles per day.  The record notes that the Veteran ambulated without aid.  

At the January 2007 hearing the Veteran testified that he had constant pain.  He also reported swelling, locking, and feelings of giving way.  He reported that he was unable to squat without "a whole lot" of pain.  He also reported limited range of motion, which he estimated as flexion to 40 or 45 degrees before pain.  He indicated that he was able to flex beyond the pain, however.  He reported experiencing flare-ups approximately four times a week.  He reported instability.  

A July 2007 VA treatment record reveals the Veteran's history of knee pain and occasional buckling.  The record notes that he could ambulate without assistance and perform normal activities of daily living and that he was working part-time.  Examination revealed no significant deviation of gait or posture and grossly normal range of motion.  An August 2007 VA treatment record indicates that the Veteran denied weakness.  He was noted to be ambulating without assistance.  An October 2007 VA treatment record indicates that the Veteran wanted a disabled parking permit due to back and leg pain that kept him from walking 200 feet.  The record indicates that the Veteran had no appearance of limitation of walking and normal gait in the waiting room when called.  

An August 2008 VA treatment record reveals that the Veteran denied weakness and was ambulating without assistance.  

An August 2008 VA examination record reveals the Veteran's history that he was able to walk one block.  He reported chronic pain in the left knee with daily flare-ups lasting one to two hours.  He also reported intermittent pain in the right knee with daily flare-ups lasting a half-day.  He reported use of braces.  The record indicates that the Veteran had worked as a part-time construction worker for the previous five years.  The Veteran was noted to walk without limp or apparent pain.  Range of motion testing revealed motion from 0 to 55 degrees in the right knee and 9 to 70 degrees in the left knee.  There was no increased limitation of motion after repetition.  There was no swelling, crepitus, or patellofemoral compression pain, and McMurray sign was negative.  X-ray images were normal.  The examiner found the knee disabilities resulted in minimal to mild disability.  The examiner found the range of motion shown during testing was "totally inconsistent" with the Veteran's normal gait and indicated the belief that there was voluntary guarding of motion. 

In a January 2009 statement, the Veteran reported that he has not worked, though he had attempted to gain employment.  He explained that he was unable to bend, stoop, kneel, squat, climb ladders, or stand for prolonged periods while wearing the prescribed leg braces.  He also reported several episodes of locking which resulted in severe pain and fatigue and which required several hours before he was able to function again.  The Veteran reported that the examiner had never viewed his normal gait and indicated that the examiner had not conducted accurate range of motion testing.  The Veteran explained that he had severe pain, weakness, and deterioration in the knees.  

An August 2009 VA treatment record indicates that the Veteran was wearing braces.  He denied weakness.  He was noted to be ambulating without assistance.  

A June 2010 VA treatment record reveals the Veteran's history of wearing knee braces for stability.  The record indicates that the Veteran's gait was coordinated and smooth.  There was no misalignment, defect, or deformity of the joints.  There was no atrophy or weakness, and joints had full range of motion without pain.  A November 2010 VA treatment record indicates that the Veteran was seen for replacement knee braces.  He reported knee pain and occasional buckling.  The record notes that the Veteran was working part-time as an electrical contractor.  There was no significant deviation in gait or posture, and stability tests were normal.  There were crepitus and lateral patella deviation.  Range of motion testing revealed motion from 0 to 100 degrees in the right knee and 0 to 120 degrees in the left knee.  

A subsequent November 2010 VA treatment record reveals that the Veteran had fallen through the attic earlier that week.  He reported pain and swelling in the right knee.  The examiner found no obvious deformity and intact range of motion.  A December 2010 VA treatment record reveals the Veteran's history of right knee pain.  Examination revealed that the Veteran ambulated independently with normal gait without an assistive device.  The right knee had no effusion or extension lag and negative McMurray and Lachman's testing.  Range of motion testing revealed motion from 0 to 135 degrees.  X-ray images showed early osteoarthritis.  

A January 2011 VA treatment record reveals the Veteran's history of continued exacerbation of right knee pain.  He also reported left knee pain with walking and prolonged standing.  He reported that the knees ached, "crunched, and grinded."  Examination revealed motion from 5 to 120 degrees in the right knee and 0 to 130 degrees in the left knee.  Balance was fair but gait examination showed a shortened step with occasional stagger.  There was tenderness to palpation and crepitus.  The examiner noted that there were moderate right knee pain and self-limited range of motion in the knees.  

An October 2011 VA examination record reveals the Veteran's history of difficulty in walking and "great deal of difficulty" bending or flexing the knees.  Examination revealed unbalanced gait with a limp and restricted movement of the knees.  

A January 2012 VA examination record reveals the Veteran's history of use of a cane for walking long distances and getting up, and use of a brace.  He denied flare-ups.  Examination revealed no tenderness and normal motor strength.  There was no evidence of subluxation or dislocation.  There was no meniscal condition, and stability testing was normal for both knees.  Range of motion testing revealed active motion from 0 to 120 degrees in the left knee and -5 to 110 degrees in the left knee.  There was pain with motion but no additional loss of motion after repetition.  The Veteran reported that he could work if he could wear the brace, but he would not be able to climb ladders or do construction.  

The record reflects that each knee disability has been rated at 10 percent for painful motion.  A rating higher than 10 percent is not warranted for limitation of motion of either knee at any time during the appellate period.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is predominantly able to flex to at least 100 degrees in each knee and fully extend the left knee.  Flexion of each knee has always been to at least 55 degrees.  Limitation of flexion to 55 degrees does not more nearly approximate the limitation to 45 degrees required for a compensable rating under Diagnostic Code 5260.  Limitation of extension to more than 5 degrees was only noted on the August 2008 VA examination, and the examiner specifically noted that the Veteran's demonstrated range of motion was totally inconsistent with his normal gait.  Therefore, the Board finds that neither knee disability has been manifested by limitation of extension to more than 5 degrees.  Limitation of extension to 5 degrees or less is considered noncompensably disabling under Diagnostic Code 5261.  Furthermore, although he has reported flares, he has not indicated that the flare-ups result in additional limitation of motion per se rather than increased pain.  Although the Veteran's knee disabilities are associated with pain, including with motion, there is no persuasive evidence of functional loss of extension or flexion to warrant more than the 10 percent rating currently assigned for each knee for limitation of motion. 

With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, nonunion, or meniscal abnormality.  The Board further finds the right knee disability has not resulted in recurrent subluxation or lateral instability.  Although the Veteran has competently reported occasional "buckling" and instability and that he uses a brace for stability, clinical testing consistently revealed normal findings with respect to joint stability.  The Board finds the consistently normal objective medical evidence is more probative than the Veteran's histories of "occasional" buckling because the Board finds the histories provided in conjunction with the claim for increased rating are not credible.  The Veteran has reported histories during examinations and in statements provided for the rating claims that are grossly inconsistent with histories provided in conjunction with other treatment.  In this regard, the Board notes that the Veteran has reported an impaired gait, though the treatment records almost unanimously report normal gait without assistance.  The Veteran reported inability to walk further than five blocks in June 2006 during a knee examination but reported walking three to four miles per day for exercise in August 2006.  He has also reported unemployment due, at least in part, to the use of knee braces and the knee disabilities since 2002, but in January 2003, he reported working; in 2006, he reported working until 2004; and in 2008 and 2010 he reported working as a contractor/handyman.  See January 2003 VA treatment record, June 2006 VA examination record, July 2006 statement, July 2007 and July and September 2008 VA treatment records (working), August 2008 VA examination record, and June 2010 VA treatment record.  See also VA Form 21-8940 (reporting that last worked full-time in 2001 but earned most in one year in 2003).  Due to the inconsistencies, the Board finds the Veteran's histories are not credible and thus not probative.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted more than the assigned rating.  

B.  Hypertension 

A 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where the individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Resolving all doubt in favor of the Veteran, a 10 percent rating is warranted effective May 18, 2009, when a VA cardiologist noted that review of the Veteran's blood pressure logs showed many readings of 150-70/90-110 and increased the Veteran's medication.  Prior to May 18, 2009, a compensable rating is not warranted because the probative evidence does not show diastolic pressure predominantly 100 or more, even historically, or systolic pressure predominantly 160 or more.  In this regard, the Board notes that with the exception of medically conducted readings dated in June 2006, April 2008, and February 2009, the medically conducted readings reveal diastolic pressure below 100 and systolic pressure below 160.  

The Board acknowledges that the Veteran reported blood pressure readings of 160-70/100-110 in August 2006, 150-80/70-90 in August 2007, 106-176/49-107 in September 2007, 150-70/89-100 in April 2008, and 150-60/80-100 in July 2008 and that the Veteran submitted blood pressure logs dated from January 2007 in June 2010.  Although the Veteran is competent to report his home blood pressure readings, the Board finds the logs provided in June 2010 are not credible, and thus not probative, because they are irreconcilable with the histories provided in the above records.  In this regard, the Board notes that the logs provided in June 2010 report blood pressure readings significantly higher than the histories provided during treatment in August and September 2007, April and July 2008, and May 2009.  The Board finds the histories recorded in the treatment records are more credible because they were provided contemporaneous with the reported home blood pressure readings and were submitted in conjunction with treatment rather than a claim for compensation.  

The August and September 2007, April, July, and September 2008, and May 2009 treatment records do not include a history that the home readings were predominantly over 100 for diastolic pressure or over 160 for systolic pressure, and the Board finds the range reported is too significant to approximate the readings required for a compensable rating.  Although the Veteran reported blood pressure "running 160-70/100-110" in August 2006, he does not repeat that history prior to May 18, 2009, and the Board finds the single history does not suggest that blood pressure was predominantly at the level required for a compensable rating, particularly because the medically-conducted readings were predominantly below that level.   

The Board further acknowledges that the Veteran reported episodes of pressure when he was working, mostly in the heat, where it "seem[ed] like b[lood] p[ressure] is elevated (160-170/90-100)."  The Veteran does not indicate that the blood pressure numbers were determined by a blood pressure testing, however; rather, he reported that it "seemed" like the blood pressure is elevated, which indicates that he was estimating the readings.  The record does not indicate that the Veteran is competent to estimate his systolic or diastolic pressure and he has not provided an explanation for how he determined the estimates.  Furthermore, the record does not suggest that these episodes occurred a "predominant" amount of the time.  It is unclear how often the episodes occurred, but the Board finds the lack of a consistent history of the requisite blood pressure readings when taken at home suggests it was not a predominant occurrence.  Thus, a compensable rating is not warranted prior to May 18, 2009.  

A rating in excess of 10 percent is also not warranted on or after May 18, 2009, because the evidence does not suggest diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  In this regard, the Board notes that the record includes no reported home or medically determined systolic pressure at or above 200 and only one home diastolic reading at or above 110, which indicates that diastolic pressure is predominantly below 110.  

C.  Extra-Schedular Consideration

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran's bilateral knee disability is manifested by pain with associated functional impairment.  These manifestations are contemplated by the schedular criteria.  The manifestations of the hypertension namely need for medication and elevated readings as of May 18, 2009, are explicitly contemplated by the schedular criteria.  There is no probative evidence of associated symptoms not contemplated by the current ratings.  Therefore, referral of the case for extra-schedular consideration is not in order.

IV.  Total Rating for Coronary Artery Disease

A.  Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

B.  Factual Background and Analysis

The Board finds a total rating based on individual unemployability (TDIU) is not warranted based on the service-connected coronary artery disease at any time prior to April 19, 2010, when a total schedular rating was assigned.   

Although the record suggests occupational impairment due to the service-connected coronary artery disease during this period, the evidence does not suggest that the coronary artery disease rendered the Veteran unable to obtain or maintain substantially gainful employment at any time prior to April 19, 2010.

The Veteran currently reports unemployment since 2002.  However, the record documents the Veteran's 2003 history that he was working and June/July 2006 histories of working until two years earlier.  It also reveals his histories provided in 2007, 2008, and 2010 that he was working.  See January 2003 VA treatment record, June 2006 VA examination record, July 2006 statement, July 2007 and July and September 2008 VA treatment records (working), August 2008 VA examination record, and June 2010 VA treatment record.  See also VA Form 21-8940 (reporting that he last worked full-time in 2001 but earned the most in one year in 2003).  Based on review of the record, the Board finds the Veteran's current history of unemployment since 2002 is not credible.  

The nature of the Veteran's employment prior to April 2010 (i.e. whether it was full or part-time) is unclear, though it appears he has worked at least part-time since 2003.  See, e.g., August 2008 VA examination record.  Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage."  38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

The VA Form 21-8940 indicates that the Veteran's occupation earned him $15,660 in 2003, which was in excess of the poverty threshold for one person and the records do not suggest that the employment was in a protected environment.  It is unclear how much he earned annually after 2003.  Even assuming the work was not substantially gainful, however, the Board finds the coronary artery disease did not render the Veteran unemployable at any time from 2003 to April 18, 2010.  

The treatment records dated prior to April 19, 2010, do not include any findings suggestive of unemployability due to the coronary artery disease and a 2008 exercise tolerance test revealed a METS of over 11.  The record includes a history of anginal pain with minimal exertion in February 2010 and a history of inability to perform any significant work due to fatigue and shortness of breath in June 2010.  Although these histories suggest a virtual inability to perform the Veteran's historic occupation, the Board finds the histories, and medical assessments based on the histories, are not probative evidence of unemployability prior to April 19, 2010, due to the Veteran's lack of credibility.  As discussed above, the Veteran's histories are shown to be irreconcilable, particularly the histories provided in conjunction with the claims for increased ratings.  In the absence of medical findings of unemployability or objective evidence of unemployability prior to April 19, 2010, and based on the evidence of at least part-time work as a handyman/construction worker during this period, the Board finds total rating based on unemployability is not warranted prior to April 19, 2010.



							(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

The Board having determined that the Veteran's hypertension warrants a noncompensable rating prior May 18, 2009, and a 10 percent rating, but not higher, thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A total rating prior to April 19, 2010, based on individual unemployability due to coronary artery disease is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


